This cause was tried in the district court of Jones county and at a term thereof that by law may continue in session six weeks. Acts Fortieth Legislature, chapter 32, page 44.
Judgment was rendered on May 12, 1927. Motion for new trial was made and overruled May 26, 1927. The term could not continue longer than May 28, 1927, and it was adjourned on that date. The appeal bond was filed June 22, 1927. This was too late. Where the term cannot continue longer than eight weeks, the appeal bond must be filed within 20 days after the expiration of the term. Webster v. Lucas (Tex.Sup.) 296 S.W. 1089.
The appeal is therefore dismissed.